                                                                                        United States District Court
                             UNITED STATES DISTRICT COURT                                 Southern District of Texas
                              SOUTHERN DISTRICT OF TEXAS                                     ENTERED
                                  HOUSTON DIVISION                                           July 24, 2019
                                                                                          David J. Bradley, Clerk
SHARON D. NICHOLS,                                §
                                                  §
       Plaintiff,                                 §
                                                  §
v.                                                §            CIVIL ACTION H-18-2278
                                                  §
ANDREW SAUL, et al.,                              §
                                                  §
       Defendants.                                §

                                               ORDER

       Pending before the court is a memorandum and recommendation by Magistrate Judge Nancy

K. Johnson (“M&R”). Dkt. 18. The M&R recommends denying plaintiff Sharon Nichols’s motion

for summary judgment (Dkt. 13) and granting the defendant’s cross-motion for summary judgment

(Dkt. 12).

       Objections to the M&R were due on July 19, 2019, but Nichols has not filed any objections

to date. See Dkt. 18. “When no timely objection is filed, the court need only satisfy itself that there

is no clear error on the face of the record in order to accept the recommendation.” See Fed. R. Civ.

P. 72(b), Advisory Comm. Note (1983). The court, having reviewed the motion, M&R, pleadings,

and applicable law, and having received no objections, finds no clear error. Thus, the court

ADOPTS IN FULL the M&R (Dkt. 18). For the reasons stated in the M&R, Nichols’s motion for

summary judgment (Dkt. 13) is DENIED and the defendant’s motion for summary judgment

(Dkt. 12) is GRANTED.

       Signed at Houston, Texas on July 24, 2019.



                                               ___________________________________
                                                           Gray H. Miller
                                                   Senior United States District Judge
